Name: 88/567/EEC: Commission Decision of 3 November 1988 approving the plan for the eradication of classical swine fever presented by France (only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-11-16

 Avis juridique important|31988D056788/567/EEC: Commission Decision of 3 November 1988 approving the plan for the eradication of classical swine fever presented by France (only the French text is authentic) Official Journal L 310 , 16/11/1988 P. 0035 - 0035COMMISSION DECISION of 3 November 1988 approving the plan for the eradication of classical swine fever presented by France (Only the French text is authentic) (88/567/EEC) (88/567/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Article 3a thereof; Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (3), as last amended by Decision 87/488/EEC (4), and in particular Article 5 thereof, Whereas, by letter dated 13 April 1988, France has communicated to the Commission a new plan for completing the eradication of classical swine fever; Whereas the plan has been examined and found to comply with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (5), as last amended by Directive 87/486/EEC (6), and with Directive 80/1095/EEC and whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for eradication of classical swine fever presented by France is hereby approved. Article 2 France shall bring into force by 1 June 1988 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to France. Done at Brussels, 3 November 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 325, 1. 12. 1980, p. 5. (4) OJ No L 280, 3. 10. 1987, p. 26. (5) OJ No L 47, 21. 2. 1980, p. 11. (6) OJ No L 280, 3. 10. 1987, p. 21.